STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims  1-10 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art, Pantfoerder  (US 2012/0295665) discloses filters on a passive optical element (transmissive cover) over a photodetector, for blocking light of certain wavelengths from reaching the photodetector.  However, the prior art does not disclose or make obvious, one or more light absorbing regions in or on a passive optical element for defining a narrow straight path from a predefined area on a surface of a transmissive cover of a host device to one or more spurious-reflection detection pixels, in conjunction with other elements of the claims.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The information disclosure statements filed on July 15, 2022; March 1, 2022; July 20, 2021; and July 1, 2020 have been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kwong et al. disclose an integrated sensor with a light absorber at the edge of an aperture for emitter and photodetector.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Center at https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ERIC L BOLDA/Primary Examiner, Art Unit 3645